DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered.

Information Disclosure Statement
The information disclosure statement dated 9/14/2021 has been considered and made of record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 15, 18, 19, 21, 23, 29, 32, 39, 43, 44, 46, 61, 63, 65, 67 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al.(US 2014/0011245) in view of Beliaev et al.(US 2010/0311156).
With respect to claim 1, the reference of Flynn et al. discloses a photobioreactor (101) for cultivation and/or propagation of a photosynthetic organism comprising : a substantially spherical vessel (102) having a wall defining an interior vessel volume (103) and configured to hold a working fluid including biomass (¶[0053]-[0055]); a water-submersible system (108) (light source) for converting electrical energy into electromagnetic radiation, wherein the water-submersible system comprises a spherical or substantially spherical inner vessel (Fig. 3B) having an inner wall defining an inner space; a temperature management system (Fig. 9) comprising one or more conduits (602), the temperature management system being configured to circulate heat 
Claim 1 differs by requiring that the bioreactor includes a light source positioned to emit light toward the interior vessel volume; a sensor within the wall defining the interior volume and positioned to receive the emitted light from the light source, the sensor being configured to generate a signal corresponding to the received light; and wherein the control system is operably coupled to the sensor and the light source such that the control system is configured to adjust the light source emitted via the light source based at least in part on the signal corresponding to the received light.
The reference of Beliaev et al. discloses that it is known in the art to provide a photobioreactor (10) (Fig. 2a and 2b) with a light source (18) positioned to emit light toward the interior vessel volume; a sensor (40) within the wall (14,16) defining the interior volume and positioned to receive the emitted light from the light source, the sensor being configured to generate a signal corresponding to the received light (¶[0031]-[0034]); and wherein the control system is operably coupled to the sensor and the light source such that the control system is configured to adjust the light source emitted via the light source based at least in part on the signal corresponding to the received light (¶[0031]-[0034]).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the system of the primary reference with light sources and sensors as suggested by the reference of Beliaev et al. for the known and expected result of providing an art recognized means for controlling the light conditions within a photobioreactor.

With respect to claim 4, in the absence of further positively recited claim language, the one or more sensors (temperature)(912) or culture medium conditions (¶[0067]) in operable communication with the photobioreactor control system (902,904) are considered to be integrated into the vessel housing or structure of the photobioreactor since they are part of the system and can measure conditions within the vessel.
With respect to claim 6, the photobioreactor control system (902,904) is configured to manage the water-submersible system (¶[0093]-[0095]).
With respect to claim 15, the system of Flynn et al. discloses the use of one or more gas diffusion devices (107).
With respect to claims 18 and 19, while the reference of Flynn et al. discloses the gas diffusion devices (1070 provided around the interior of the photobioreactor vessel (Fig. 1), the reference does not specifically teach wherein at least one of the one or more gas diffusion devices is substantially cylindrical or spherical; wherein the ventilation system comprises a plurality of gas diffusion devices arranged in a substantially circular shape within the interior vessel volume to form one or more rings or discs. However, it would have been obvious to one of ordinary skill in the art to have determined the optimal shape of a gas diffusion device, in routine experimentation.  
With respect to claim 21, in the absence of further positively recited claim language, the one or more gas diffusion devices (107) are considered to be integrated into the vessel housing or 
With respect to claim 23, the vessel wall of the device of Flynn et al. can include a double wall (cooling jacket)(¶[0071]).
With respect to claim 29, the system of Flynn et al. can include materials with properties that enable the manipulation and/or influence the behavior of electromagnetic radiation (reflective material)(¶[0076]).
With respect to claim 32, the reference of Flynn et al. discloses the use of surfaces coated with superhyerphobic, hydrophilic and/or oleophobic material (¶[0075]).
With respect to claim 39, the system of Flynn et al. discloses the use of LEDs (109) as sources of illumination.
With respect to claim 43, the control system (902, 904) is capable of managing the temperature substantially through light source manipulation (¶[0114]).
With respect to claim 44, the temperature management system (Fig. 9) is in operable communication with the photobioreactor control system (902,904).
With respect to clam 46, the device can include a cleaning unit (¶[0075]).
With respect to claim 61, the structure resulting from the combination of the references as discussed above with respect to claim 1 would include the light source positioned on an inner surface of the wall wherein the light source faces the water-submersible system.
With respect to claim 63, the reference of Flynn et al. discloses a photobioreactor (101) comprising : a vessel (102) having a wall defining an interior vessel volume (103) and configured to hold a working fluid including biomass (¶[0053]-[0055]); a water-submersible system (108) (light source) disposed within the interior volume and having an inner wall defining 
Claim 63 differs by requiring that the bioreactor includes a light source positioned to emit light toward the interior vessel volume; a power supply operably coupled to the light source; a sensor positioned to receive the emitted light from the light source, the sensor being configured to generate a signal corresponding to the received light; and wherein the control system is operably coupled to the sensor and the light source such that the control system is configured to adjust the light source emitted via the light source based at least in part on the signal corresponding to the received light.
The reference of Beliaev et al. discloses that it is known in the art to provide a photobioreactor (10) (Fig. 2a and 2b) with a light source (18) positioned to emit light toward the interior vessel volume; a power supply (40); a sensor (40) within the wall (14,16) defining the interior volume and positioned to receive the emitted light from the light source, the sensor being configured to generate a signal corresponding to the received light (¶[0031]-[0034]); and wherein the control system is operably coupled to the sensor and the light source such that the control system is configured to adjust the light source emitted via the light source based at least in part on the signal corresponding to the received light (¶[0031]-[0034]).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the system of the primary reference with light sources and sensors as suggested by the reference of Beliaev et al. for the 
With respect to claim 65, the structure resulting from the combination of the references as discussed above with respect to claim 1 would include the light source positioned on an inner surface of the wall wherein the light source faces the water-submersible system.
With respect to claim 67, the vessel (102) and the water-submersible system (108) can be spherical (Figs. 1 and 3b).
With respect to claim 68, sensor (40) is within the wall (14,16) defining the interior volume and positioned to receive the emitted light from the light source (¶[0031]-[0034]).

Claims 60, 62 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al.(US 2014/0011245) in view of Beliaev et al.(US 2010/0311156) taken further in view of Marley (US 2013/0114279).
The combination of the references of Flynn et al. and Beliaev et al. has been discussed above with respect to claims 1 and 63.
While the reference of Flynn et al. discloses a structure for circulating heat dispersal fluid into and out of the water-submersible system (Fig. 9), claims 60, 62 and 66 differ by reciting that the temperature management system is configured to circulate air into and out of the water-submersible system.
The reference of Marley discloses that when cooling LEDs such as those used in the reference of Flynn et al., it is known in the art to employ a clear fluid in gaseous or liquid form to dissipate the heat energy.  The reference discloses when using a gaseous fluid, it is known to use a fan to circulate the air (¶[0036]).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al.(US 2014/0011245) in view of Beliaev et al.(US 2010/0311156) taken further in view of Pickard et al.(US 2012/0268936).
The combination of the references of Flynn et al. and Beliaev et al. has been discussed above with respect to claim 1.
While the reference of Flynn et al. discloses a power source (508) that is external to the spherical vessel, claim 1 differs by reciting that the power supply is positioned within the interior vessel volume or within the water-submersible system.
The reference of Pickard et al. discloses that it is known in the art to provide an illumination device with its own power supply (57).
The reference of Flynn et al. discloses that the electronics of the LED light sources can be provided within the water-submersible system (¶[0068]).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the water-submersible system with its own power supply as is conventional in the art as evidenced by the reference of Pickard et al. for the known and expected result of providing an alternative means recognized in the art for providing power to an illumination device.

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al.(US 2014/0011245) in view of Beliaev et al.(US 2010/0311156) taken further in view of Haley, III (US 2010/0279395).
The combination of the references of Flynn et al. and Beliaev et al. has been discussed above with respect to claim 63.
While the reference of Flynn et al. discloses a water-submersible system (108) (light source) suspended within the interior volume of the photobioreactor (Figs. 1 and 4), the reference does not specifically recite the use of a plurality of support structures to mechanically support the water-submersible system within the interior volume of the vessel.
The reference of Haley, III discloses that it is known in the art to mechanically support a water-submersible system (356) within the interior volume of a photobioreactor (32) using a plurality of support structures (112,116) (Fig. 71).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one having ordinary skill in the art to mechanically support the water-submersible systems of the reference of Flynn et al. using a plurality of support structures as is conventional in the art as evidence by the reference of Haley, III for maintaining the systems in a desired position within the interior of a photobioreactor.

Response to Arguments
A. 35 USC 112(f)
With respect to Applicants’ comments regarding the claim interpretation under 35 USC 112(f) (page 9 of the response dated 9/14/2021), while “a temperature management system” of 

B. 35 USC 112(b)
With respect to the rejection of claims 9 and 10 under 35 USC 112(b), these rejections have been withdrawn in view of the amendments and related comment filed on page 9 of the response dated 9/14/2021.

C. 35 USC 103
With respect to the rejection of claims 1-4, 6, 9, 10, 15, 18, 19, 21, 23, 27, 29, 32, 39, 43, 44, 46 and 60 under 35 USC 103 over the combination of the references of Flynn, Marley and Pickard, this rejection has been withdrawn in view of the amendments to the claims and related comments on pages 9-11 of the response dated 9/14/2021.  
Note, new grounds of rejection have been made over the combination of the references Flynn et al.(US 2014/0011245) in view of Beliaev et al.(US 2010/0311156) wherein the reference of Beliaev et al. addresses the newly recited claim limitations of claim 1 and new claim 63.
In response to applicant's argument that the references of Marley and Pickard are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB